DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on March 10, 2022.

Claim Objections
The objection to claim 5 has been withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 5 under 35 U.S.C. 102(a)(1) based on Webber et al. (US 2006/0046154) has been withdrawn.
The rejection of claims 1, 3 and 5 under 35 U.S.C. 102(a)(1) based on Park et al. (US 2018/0301739) has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0301739) in view of Zhou et al. (US 2013/0157135)
For claims 1, 3 and 5:  Park teaches a lithium secondary battery comprising an anode including lithium (Park in [0077]), a cathode including a cathode active material and a carbon material ([0070]), a separator membrane ([0080]) disposed between the anode and the cathode, an electrolyte solution comprising a salt additive ([0003], [0012]), a lithium salt “LiBr” ([0020]), and an organic solvent “dimethyl ether” [0016], [0095]), wherein the salt additive is 2,2,6,6-tetramethylpiperidinyl-1-oxyl (TEMPO) ([0022]), [0055]).  
As to the electrolyte solution being injected, this limitation has not been given patentable weight as it is drawn to a process limitation.  Notwithstanding this, the electrolyte solution is between the anode and the cathode. (Park in [0095])
 	Park does not explicitly teach the cathode active material as lithium iron phosphate surface-coated with carbon.  However, Zhou teaches a lithium-salt graphene composite where the graphene coats the surface of the lithium salt nanocrystals (Zhou in [0010]) with LiFePO4 as the composite ([0050], [0027]), which teaches or at least suggests a lithium iron phosphate surface-coated with carbon.  The skilled artisan would find obvious to modify Park with a cathode active material of lithium iron phosphate surface-coated with carbon.  The motivation for such a modification is its high theoretical capacity and good rate capability and cycle performance. ([0061])
For claim 2:  The salt additive is contained at a concentration of 0.01 to 10% by weight. (Park in [0022])  The prior does not explicitly teach the concentration as molarity.  However, it is asserted that optimization of the molar concentration within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	For claim 4:  The lithium salt is contained at a concentration 0.1 M to 4.0 M (Park in [0020]), which overlaps with the range for the lithium salt being contained at a concentration of 0.5 to 1.5 M salt.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	For claim 8:  In Zhou, the carbon has a large specific area with a theoretical value of 2,630 m2/g (Zhou in [0027]), which teaches or at least suggests a specific surface area of 100 m2/g or more.  

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0301739) in view of Zhou et al. (US 2013/0157135), and further in view of Yu et al. (US 2016/0308260)
	The teachings of Park and Zhou are discussed above.
	For claim 9:  Park does not explicitly teach cathode to include a salt additive.  However, the skilled artisan would find obvious that the salt additive in Park is included in the cathode in view of Yu teaching or at least suggesting that the electrolyte permeates the electrodes, (Yu in [0015]). The skilled artisan would find obvious to modify Park so that the electrolyte permeates the electrodes so that the cathode in Park includes the salt additive of the electrolyte.  The motivation for such a modification is to fully wet the active material of each electrode and separator in the assembled stack to suitably infiltrate, permeate, and wet all intended electrode and separator surfaces without an unwanted excess of liquid. (Id.)
	For claim 10:  As previously discussed, the salt additive in Park is tetramethylpiperidinyloxyl (TEMPO). (Park in [0022]), [0055])

Response to Arguments
Applicant's arguments filed March 10, 2022 with the present amendment have been fully considered but they are not persuasive. 
Applicant submits that Park discloses that a plurality of lithium salts (Lil, LiClO4, etc.) can be used as a solute in the electrolyte dissolved in an organic solvent, which is simply used for the purpose of adding the lithium salt to the electrolyte to increase ionic conductivity, and that the additives in Zhou are used for the purpose of forming a stable film on the surface of the anode where a film is formed through an irreversible reductive decomposition reaction during charging.  Applicant appears to be distinguishing the claimed invention from Park and Zhou by the salt additive according to the present invention being used for the purpose of performing the function of a second active material other than lithium iron phosphate through oxidation and reduction reactions in the electrolyte.  In reply, these arguments are not found persuasive as they are drawn to features of intended use, while the claims are to product claims.  Furthermore, the claims are entirely silent to the salt additive being a second active material.
	Applicant’s remarks to a comparison between examples in which the salt additive is used and the comparative examples in which the salt additive is not used are noted.  Applicant submits that oxidation reactions of iodine ions occur on the surface of the anode, and lithium ions in lithium iron phosphate are desorbed.  These arguments have been fully considered but are not found persuasive.  Presently, claim 1 recites the salt additive as lithium iodide, so that iodine ions are present in the alternatively only.  As to lithium ions being desorbed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
	Arguments to the reaction site being at the surface of the cathode rather than the anode, and a redox liquid reaction with no major changes in the electrode structure and material inside the battery have been fully considered but are not found persuasive.  The claims are entirely silent to any such features.  The arguments to LiI of a conventional additive not forming a film on the surface of the anode, and that the capacity contribution effect as in the present invention cannot be expected have been considered but is not found persuasive.  As already stated, claim 1 recites LiI in the alternatively only, and the claims are entirely silent on any feature to film formation, much less one on the surface of the anode.  Furthermore, the claims are silent on any feature to capacity of the claimed battery.
 	For at least these reasons, the rejection based on Park and Zhou is maintained.  The examiner notes that no arguments are presented for Yu which is maintained when combined with Park and Zhou as in the present Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722